FILED
                            NOT FOR PUBLICATION
                                                                             MAR 08 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

ROBERT M. RISE,                                  No. 15-35716

              Petitioner-Appellant,              D.C. No. 2:14-cv-01218-MJP

 v.
                                                 MEMORANDUM*
PATRICK GLEBE,

              Respondent-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, District Judge, Presiding

                             Submitted March 6, 2017**
                                Seattle, Washington

Before: GRABER, IKUTA, and HURWITZ, Circuit Judges.

      Petitioner Robert M. Rise, a Washington state prisoner, appeals the denial of

his 28 U.S.C. § 2254 habeas corpus petition. Petitioner was convicted of child rape

and child molestation. After unsuccessfully pursuing direct appeals and collateral

proceedings in state court, Petitioner brought this action. The district court denied

      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
relief but certified two issues for appeal.1 Reviewing de novo, Runningeagle v.

Ryan, 686 F.3d 758, 766 (9th Cir. 2012), we affirm.

      1. Petitioner claims ineffective assistance of counsel. He argues that, if he

had received accurate advice about his potential sentence, he would have sought

and accepted a plea deal. The state court rejected this claim on the merits on the

ground that, even assuming bad advice, Petitioner failed to show, as required by

the Supreme Court, a "reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different." Strickland v.

Washington, 466 U.S. 668, 694 (1984). No evidence was presented to the state

court that the state prosecutor made or was willing to make a plea offer; that is,

there was no plea agreement to lose. See Lafler v. Cooper, 566 U.S. 156, 168

(2012) (explaining that, "[i]f no plea offer is made," the issue of "effective

assistance of counsel in considering whether to accept it . . . simply does not

arise"); Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (holding "that review under

§ 2254(d)(1) is limited to the record that was before the state court that adjudicated

the claim on the merits"). The state court’s ruling did not constitute an


      1
         Petitioner briefs additional uncertified issues. They do not meet the criteria
for certification, see Slack v. McDaniel, 529 U.S. 473, 483–84 (2000) (requiring a
"substantial showing of the denial of a constitutional right"), and, construing the
briefing as a motion to consider those issues, see 9th Cir. R. 22-1(e), we deny the
motion.
                                           2
"unreasonable determination of the facts in light of the evidence presented in the

State court proceeding," 28 U.S.C. § 2254(d)(2), nor a decision that was "contrary

to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States," id. § 2254(d)(1).

      2. Petitioner also claims that the prosecutor improperly vouched for the

victim and engaged in misconduct during argument to the jury. The state court

reasonably interpreted the prosecutor’s comments as inferences from the evidence,

rather than a personal endorsement of the victim’s credibility. The state court

reasonably concluded, too, that the challenged comments, even if questionable, did

not render the trial unfair when taken in context, which included curative jury

instructions. See Darden v. Wainwright, 477 U.S. 168, 181 (1986) (explaining that

"[t]he relevant question is whether the prosecutors’ comments so infected the trial

with unfairness as to make the resulting conviction a denial of due process"

(internal quotation marks omitted)). That adjudication was not an unreasonable

application of clearly established federal law and therefore does not warrant relief

under 28 U.S.C. § 2254(d)(1).

      AFFIRMED.




                                          3